ButubR, J.
I cannot agree with the register, respecting the taxes on the tenants’ “improvements.” As conceded by counsel, the tenants would, clearly, be liable for these taxes were the assessment in the tenants’ names. That the assessment is not so, is, in my judgment, unimportant. Under the lease, as the parties interpreted it, the liability for such taxes rested on the lessees. For some years, as the register finds, the improvements were assessed to the lessees, and the taxes paid by them. Subsequently they were assessed to the lessor with the land, but were still paid by the lessees — up to the time of the sheriff’s sale. Manifestly this subsequent method of assessment was by assent of the parties, and without influence on their rights. The purchasers at the sale took the lessees’ place under the lease,— standing upon no higher plane, in any respect. The lease provides against transfer’, without the lessor’s assent. Granting that this provision is inapplicable to a transfer by operation of law, as has been decided in this state, still the transferees take subject to the rights and equities of the original parties. It cannot be doubted that if the question were between these parties, the lessees would be liable for the taxes now in controversy. The suggestion that the transferees were ignorant of the lessees’ liability for such taxes, is Without force. Examination of the lease, and inquiry respecting the parties dealing under it, would have afforded this information. Where one virtually intrudes himself upon a lessor, as in the case of a purchaser at sheriff’s sale of an unexpired term, under a lease stipulating against transfer, it is certainly not unreasonable to put him to such exami*376nation and inquiry, and to bold him to the equities existing between the original parties. The register’s report must be corrected in accordance with the foregoing opinion.
The exceptions filed by the assignees were not pressed, and are dismissed.